Citation Nr: 0100405	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-22 546	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) November 5, 1985, 
decision, which denied restoration of a 60 percent evaluation 
for a right total knee replacement and entitlement to a total 
rating based on individual unemployability due to the 
service-connected disability.


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to December 
1957. 

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a November 5, 
1985, decision.  Additional claims raised by the veteran were 
addressed by the Board in April 1996 and October 1999.  These 
issues are not before the Board at this time. 


FINDINGS OF FACT

1.  In a November 1985 decision, the Board found that the 
veteran's total right knee replacement was not productive of 
severe painful motion or weakness.  It was also found that 
there was clear and convincing evidence that the veteran was 
employable.

2.  The Board's decision of November 1985 was supported by 
the evidence of record.   The current evidence of record does 
not show that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.


CONCLUSION OF LAW

The Board's November 1985 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§  
20.140-20.141 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1977 rating determination, the veteran was 
granted individual unemployability from January 1, 1978, due 
to his service-connected right knee replacement, evaluated at 
that time as 60 percent disabling from January 1, 1978.  In 
November 1977, the veteran indicated that he was receiving 
compensation from the Social Security Administration (SSA).  
In a February 1981 rating determination, it was found that 
the unemployability grant was "deemed appropriate."  

In December 1984, the RO found that a review of the claims 
file had indicated that an additional examination of the 
veteran's condition was warranted.  In a statement submitted 
by the veteran in February 1985, he noted that he had not 
worked on a full-time basis since May 1970.

In a VA examination dated February 1985, the veteran reported 
his difficulties with his sole service-connected disability.  
A detailed examination of the right knee was performed.  
Reference was also made to a left knee disability.

Based on the results of the VA examination of February 1985, 
which included an X-ray report, the RO reviewed the veteran's 
disability evaluation under 38 C.F.R. § 3.105(e) (1985).  The 
RO determined that due to improvement a reduction in the 
veteran's service-connected disability evaluation was 
warranted.  In April 1985, the RO contacted the veteran and 
reported on the proposed reduction.  The RO proposed to 
reduce the service-connected right knee disability from 
60 percent to 30 percent effective July 1, 1985.  At this 
time, the veteran was informed that he could submit 
additional evidence tending to show that the reduction should 
not be made.  The RO noted that a statement from a physician 
who had recently treated or examined the veteran would be the 
best type of evidence to submit.  It was also noted that if 
no such additional evidence was received within 60 days from 
the date of this letter, it would be necessary to reduce his 
award as indicated.  

The veteran filed a notice of disagreement to this proposed 
reduction in April 1985.  At this time, he contended that the 
physician who had evaluated his right knee condition stated 
that she had no idea what she was supposed to examine him 
for.  It was also contended that she had very little 
knowledge about orthopedics.  The veteran also contended that 
his hospital records had not been transferred to the 
physician for review.  

A second orthopedic evaluation of the veteran was obtained 
apparently by the veteran himself.  The RO's determination 
was appealed to the Board.  

In November 1985, the Board reviewed the VA examination of 
February 1985, the private medical evaluation of April 1985, 
and the veteran's contentions.  It was found that the 
service-connected residuals of a right total knee replacement 
(his only service-connected disability) were manifested by 
complaints of pain and difficulty walking.  It was found that 
the reported clinical and X-ray findings did not show the 
severe painful motion or weakness necessary for a higher 
rating.  The Board also specifically noted the veteran's 
contentions with respect to the adequacy of the examination.  
However, the Board was of the opinion that the findings 
reported were adequate for rating purposes.  The Board stated 
that the subsequent examination by the orthopedist reported 
findings that also failed to support the veteran's claim for 
a higher rating beyond 30 percent.  

With regard to the veteran's total rating, the Board again 
noted that the right knee disability was his only service-
connected disability.  Accordingly, the question of whether 
he was unemployable rested on the manifestations of this 
disability alone.  In November 1985, the Board recognized the 
fact that the veteran was in receipt of a total rating for 
many years.  It was determined that there was clear and 
convincing evidence that the veteran was employable.  The 
Board specifically cited the provisions of 38 C.F.R. § 3.343 
(1985).

In November 1985, the Board indicated that during the course 
of the appellate process the veteran had alleged the 
existence of a service-connected left knee disability.  The 
Board found that this issue had not been developed for 
appellate review.  The claim of entitlement to service 
connection for a left knee disorder had been previously 
adjudicated by the VA.  In May 1973, the Board had denied 
entitlement to service connection for a disability of the 
left knee.  In a June 1991 determination, the Board found 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  At this time, the veteran is currently 
not service connected for a left knee disability.  

In a January 1990 rating determination, the service-connected 
right knee disability was increased to 40 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the 
tibia and fibula) (1990).  The veteran is currently receiving 
a 40 percent evaluation for his right knee disability.  The 
issue of entitlement to an increased evaluation beyond 
40 percent for the right knee disability was fully 
adjudicated by the Board in a June 1991 decision.  This claim 
was denied.    

In February 1999, the veteran's representative contended that 
CUE exists within the November 1985 Board determination.  In 
December 1999, the Board contacted the veteran and indicated 
that it would review the November 5, 1985, decision on the 
grounds of CUE.  At this time, the veteran was provided a 
copy of the VA regulations relating to CUE.  The veteran and 
his representative were provided 60 days to provide 
additional argument or evidence regarding this claim.  In 
January 2000, the veteran stated that, in his opinion, the 
Board had sufficient evidence to make a favorable decision 
and reverse the decision rendered on November 5, 1985.  
Additional written argument was submitted by the veteran's 
representative in August 2000.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board has reviewed the argument supplied by the veteran's 
representative.  In February 1999, it is contended that the 
Board reduced the rating based on a single VA examination in 
February 1985.  The Board cannot agree with this statement.  
The Board decision was clearly based both on the VA 
examination of February 1985 (which provided a detailed 
review of the veteran's history as well as a complete 
examination of the right knee) but also, importantly, was 
based on the April 1985 orthopedic examination submitted by 
the veteran himself.  

In evaluating this claim, it is important to review the 
requirements of a 60 percent evaluation for a right knee 
disability in 1985.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In 1985, 
the veteran was being evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (knee replacement (prosthesis)) (1985).  
Under this diagnostic code, a prosthetic replacement of the 
knee joint for one-year following the implementation of the 
prosthesis warrants a 100 percent disability evaluation.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee is to be 
rated based on limitation of motion by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261 or 5262 (1985).  The 
minimal rating was 30 percent.

In this case, the orthopedic evaluation submitted by the 
veteran himself in April 1985 does not support the conclusion 
that the veteran was entitled to a 60 percent evaluation 
under Diagnostic Code 5055.  Examination by the veteran's own 
evaluator indicated no evidence of effusion.  The right tibia 
was found to be in "slight" external rotation relative to 
the femur.  While constant pain was noted, there is nothing 
within this evaluation to undebatably support the 
determination that the motion was severely painful.  
Consequently, there is noting to indicate that the Board in 
November 1985 was "undebatably" erroneous.  

In written argument prepared by the veteran's representative 
in August 2000, it is contended that CUE exists within the 
November 1985 Board determination because the failure to 
reopen the left knee claim was "prejudicial" error.  It is 
contended that because the left knee condition contributed to 
his unemployability, the question of service connection for 
the left knee was inextricably intertwined with the question 
of a total rating based on individual unemployability due to 
the service-connected disability.  It is argued that, in 
order to achieve due process, the Board was first required to 
resolve the question of the left knee before proceeding to a 
decision concerning the total rating claim.  It is also 
contended that the Board's failure to obtain SSA records in 
1985 was CUE.  

The allegations submitted above do not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

The claim of service connection for a left knee disability 
had been previously considered by the Board in May 1973.  
This issue was then revisited by the Board in June 1991.  The 
veteran is currently not service connected for a left knee 
disability.  As the veteran is currently not service 
connected for this condition, the argument that the veteran 
was somehow prejudiced by a failure to consider the 
nonservice-connected left knee disability claim in November 
1985 must fail.  This is clearly the type of error that would 
not have manifestly changed the outcome of this case.  Even 
if the Board had considered this issue in November 1985, it 
would not have changed the final determination.  The evidence 
in 1985 (and today) does not support the conclusion that the 
left knee disability is related to his active service in any 
way.  Consequently, the nonservice-connected left knee 
disability cannot be the basis for the determination that the 
veteran warranted restoration of his total disability 
evaluation.  

It has been contended that the "uncontroverted" medical 
evidence of record demonstrates that the Board should have 
reopened the claim, allowed service connection for a left 
knee disability, and granted or restored the total rating.  
This argument fails to address the fact that the veteran 
currently is not service connected for his left knee 
disability, that the Board has addressed the issue of service 
connection for a left knee disability on several occasions, 
and the fact that, even if the Board had addressed the issue 
of service connection for a left knee disability in November 
1985, the medical evidence of record, including the evidence 
cited by the Board in 1973 and 1991, does not support the 
determination that the left knee disability is associated 
with his active service or his right knee disorder.  

With regard to the SSA records, the Court in both Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994), and Russell, 
3 Vet. App. at 313-14, has made clear that CUE may not be 
based on the failure of the duty to assist.  The veteran's 
representative has cited to the Court's determination in 
Tetro v. West, 13 Vet. App. 404, 412 (2000), in support of 
the contention that a failure to obtain the SSA records prior 
to rendering the 1985 decision breached the duty to assist 
(then at 38 C.F.R. § 3.103) and vitiates the finality of the 
Board's decision.  The Board must note that the opinion of 
the Court in Tetro, published in the advanced sheet at the 
citation 13 Vet. App. 404, was withdrawn from the bound 
volume because the opinion was superseded on reconsideration.  
See Tetro v. Gober, 14 Vet. App. 100 (2000).  

The veteran's representative has argued that the Board in 
November 1985 did not find that there was material 
improvement or that material improvement would be maintained 
under the ordinary conditions of daily life.  It was also 
noted that the Board had not cited to or considered 38 C.F.R. 
§ 3.343(a) (1985).  Under this section, total disability 
ratings, when warranted by the severity of the condition and 
not granted purely because of hospital, surgical or home 
treatment, or "individual unemployability" will not be 
reduced in the absence of clear error, without an examination 
showing material improvement in the physical condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given specifically to whether the 
veteran attained improvement under the ordinary conditions of 
daily life (i.e., while working or actively seeking work) or 
whether the symptoms have been brought under control by 
prolonged rest, or generally by following a regimen which 
precludes work.  If the latter, reduction from the total 
disability rating will not be considered pending a VA 
examination after a period of employment (3 to 6 months).  
Under 38 C.F.R. § 3.343(c), a total rating will not be reduce 
without clear and convincing evidence that the veteran is 
employable. 

In this case, the total rating was granted purely because of 
individual unemployability (the sole service connected 
disability at that time was never found to be 100 percent 
disabling after the first year following the implementation 
of the prosthesis).  Further, the Board clearly cites to the 
correct standard as articulated within 38 C.F.R. § 3.343(c) 
(1985).  In November 1985, the Board stated that it had 
considered the provisions of 38 C.F.R. § 3.343(c) and found 
that the evidence was "clear and convincing" that the 
veteran was employable.  The "clear and convincing" 
standard is taken directly from 38 C.F.R. § 3.343(c).  The 
Board is using the standards articulated in 38 C.F.R. 
§ 3.343(c) to determine that the veteran was not unemployable 
due to the right knee disability.  

The veteran's representative has cited to the Court's 
determination in Brown v. Brown, 5 Vet. App. 413. 420 (1993), 
in support of this argument.  In Brown, the Court noted that 
when the Board reduces a veteran's rating without observance 
of applicable law and regulations, such a rating was void ab 
initio and the Court will set aside the decision as "not in 
accordance with the law."  However, in this case, the Board 
was utilizing the correct standards as they existed in 1985.  
The Board first reviewed the competent medical evidence of 
record, the VA examination and the private medical evaluation 
supplied by the veteran himself.  After a detailed review of 
this medical evidence, the Board determined that an 
evaluation beyond 30 percent could not be justified based on 
the medical evidence of record.  In this regard, it is 
important to note that the veteran is currently not receiving 
a 60 percent evaluation for his right knee disability.  
Accordingly, it is difficult to understand the argument that 
the determination that the veteran was not entitled to a 
60 percent evaluation in 1985 is "undebatably" wrong.  In 
sum, it cannot be concluded that the Board was unmistakably 
wrong in its determination that the veteran was not entitled 
to restoration of the 60 percent evaluation in November 1985.  

The moving party clearly disagrees with how the facts were 
weighed and evaluated in 1985.  Such disagreements do not 
provide a basis to find CUE.  The moving party has provided 
new evidence in support of his contentions.  This new 
evidence (presented after November 1985) cannot form the 
basis of a CUE claim.  Such evidence was not in the 
possession of the Board in November 1985.  With regard to the 
SSA records, a failure in the duty to assist cannot provide a 
basis to find CUE.  Consequently, the evidence received by 
the Board after November 1985 cannot be used as a basis to 
find the Board committed error in November 1985.  Even 
assuming, arguendo, that the extensive facts and medical 
opinions relied upon by the Board in November 1985 were later 
found to be incorrect based upon new evidence, such a finding 
in the year 2001 would not support the contention that the 
1985 decision was incorrect based on the evidence that 
existed at that time.

The decision of 1985 was based on competent medical evidence.  
The fact that the moving party has not been awarded service 
connection for his left knee disability and the fact that he 
has never been awarded a 60 percent evaluation for his right 
knee disability since November 1985 does not support the 
conclusion that the Board was clearly and unmistakably wrong 
in the determination that he was not entitled to a 60 percent 
evaluation for his right knee disability.  In November 1985, 
the veteran was service connected solely for the right knee 
disability.  Consequently, when the right knee disability was 
reduced to 30 percent, the determination that the veteran was 
no longer unemployable due solely to this disability arose.  
The Board has reviewed the veteran's statements during this 
period of time.  Significantly, he cites to numerous 
nonservice-connected disabilities in support of his opinion 
that he is unemployable due to his service-connected right 
knee disability.  Such an inconsistent argument does not 
provide a basis to determine CUE existed within the November 
1985 determination.  

The moving party's representative has referred case law from 
the Court in support of this claim.  Several of these cases 
have been cited above.  The Board must point out, however, 
that the Court's determinations in these cases did not exist 
in November 1985.  See O.G.C. Prec. 09-94 (1994) (regarding 
retroactivity of Court holdings).  Arguments that allege that 
the November 1985 decision of the Board was in error because 
of subsequent case law after the date of that decision 
likewise fail to raise a valid claim of CUE.  Similarly, 
arguments that there was a failure in the duty to assist the 
veteran cannot constitute a valid claim of CUE.  

The SSA decision cited above appears based on disabilities 
other than the veteran's right knee.  Thus, neither the 
veteran nor his representative has cited to any evidence 
ignored by the Board in November 1985 that would undeniably 
support the claims.  Instead, they disagree as to how the 
facts were weighed and evaluated.  Such argument is not a 
basis to find CUE. 

The fact that the veteran's service-connected right knee 
disability was increased to 40 percent disabling following 
the Board's November 1985 determination does not provide a 
basis to find CUE within the November 1985 determination.  
The decision of the RO following November 1985 was based on 
evidence that did not exist in November 1985.  

The veteran's representative has noted that the veteran had 
been assigned a 60 percent evaluation for his right knee 
disability in November 1985 for more than five years.  In 
1985, 38 C.F.R. § 3.44(a) stated that rating agencies will 
handle cases affected by a change of medical findings or 
diagnoses so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws in VA 
regulations governing disability compensation and pension.  
The regulations go on to state that examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  In this 
case, the Board in November 1985 based its decision on two 
examinations.  One of these examinations was provided by the 
veteran himself.  In the opinion of the Board at that time, 
both evaluations were thoroughly considered and discussed, 
including the adequacy of the examinations.  That is, the 
Board deliberated on, and articulated why, the record was 
full and complete on which to render a decision.  In sum, the 
Board essentially complied with legal requirements.   

After a careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, which 
would warrant a finding of CUE.  The contentions amount to a 
disagreement with the outcome of the decision.  The moving 
party has not set forth any basis for a finding of error or 
any indication why the result of this decision would have 
been different but for the alleged error.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.



	(CONTINUED ON NEXT PAGE)




ORDER

The motion for revision of the Board's November 5, 1985, 
decision on the ground of clear and unmistakable error is 
denied.



		
	M. Sabulsky
Veterans Law Judge
Board of Veterans' Appeals


 


